Title: From Alexander Hamilton to Elias Boudinot, [5 July 1778]
From: Hamilton, Alexander
To: Boudinot, Elias


[New Brunswick, New Jersey, July 5, 1778]
My dear Sir,
You will by this time imagine that I have forgotten my promise of writing to you, as I have been so long silent on an occasion, which most people will be fond of celebrating to their friends. The truth is, I have no passion for scribbling and I know you will be at no loss for the fullest information. But that you may not have a right to accuse me of negligence, I will impose upon myself the drugery of saying something about the transactions of the 28th, in which the American arms gained very signal advantages; and might have gained much more signal ones.
Indeed, I can hardly persuade myself to be in good humour with success so far inferior to what we, in all probability should have had, had not the finest opportunity America ever possessed been fooled away by a man, in whom she has placed a large share of the most ill judged confidence. You will have heard enough to know, that I mean General Lee. This man is either a driveler in the business of soldiership or something much worse. To let you fully into the silly and pitiful game he has been playing, I will take the tale up from the beginning; expecting you will consider what I say, as in the most perfect confidence.
When we came to Hopewell Township, The General unluckily called a council of war, the result of which would have done honor to the most honorab[le] society of midwives, and to them only. The purport was, that we should keep at a comfortable distance from the enemy, and keep up a vain parade of annoying them by detachment. In persuance of this idea, a detachment of 1500 men was sent off under General Scot to join the other troops near the enemy’s lines. General Lee was primum mobile of this sage plan; and was even opposed to sending so considerable a force. The General, on mature reconsideration of what had been resolved on, determined to persue a different line of conduct at all hazards. With this view,  he marched the army the next morning towards Kingston and there made another detachment of 1000 men under General Wayne; and formed all the detached troops into an advanced corps under the command of the Marquis De la fayette. The project was, that this advanced corps should take the first opportunity to attack the enemy’s rear on the march, to be supported or covered as circumstances should require by the whole army.
General Lee’s conduct with respect to the command of this corps was truly childish. According to the incorrect notions of our army his seniority would have intitled him to the command of the advanced corps; but he in the first instance declined it, in favour of the Marquis. Some of his friends having blamed him for doing it, and Lord Stirling having shown a disposition to interpose his claim, General Lee very inconsistently reasserted his pretensions. The matter was a second time accommodated; General Lee and Lord Stirling agreed to let the Marquis command. General Lee a little time after, recanted again and became very importunate. The General, who had all along observed the greatest candor in the matter, grew tired of such fickle behaviour and ordered the Marquis to proceed.
The enemy in marching from Allen Town had changed their disposition and thrown all their best troops in the rear; this made it necessary, to strike a stroke with propriety, to reinforce the advanced corps. Two brigades were detached for this purpose, and the General, willing to accommodate General Lee, sent him with them to take the command of the whole advanced corps, which rendezvoused the forenoon of the 27th at English Town, consisting of at least 5000 rank & file, most of them select troops. General Lee’s orders were, the moment he received intelligence of the enemy’s march to persue them & to attack their rear.
This intelligence was received about five oClock the morning of the 28th. and General Lee put his troops in motion accordingly. The main body did the same. The advanced corps came up with the enemys rear a mile or two beyond the court House; I saw the enemy drawn up, and am persuaded there were not a thousand men; their front from different accounts was then ten miles off. However favourable this situation may seem for an attack it was not made; but after changing their position two or three times by retrograde movements our advanced corps got into a general confused retreat and even route would hardly be too strong an expression. Not a word of all this was officially communicated to the General; as we approached the supposed place of action we heard some flying rumours of what had happened in consequence of which the General rode forward and found the troops retiring in the greatest disorder and the enemy pressing upon their rear. I never saw the general to so much advantage. His coolness and firmness were admirable. He instantly took measures for checking the enemy’s advance, and giving time for the army, which was very near, to form and make a proper disposition. He then rode back and had the troops formed on a very advantageous piece of ground; in which and in other transactions of the day General Greene & Lord Stirling rendered very essential service, and did themselves great honor. The sequel is, we beat the enemy and killed and wounded at least a thousand of their best troops. America owes a great deal to General Washington for this day’s work; a general route dismay and disgrace would have attended the whole army in any other hands but his. By his own good sense and fortitude he turned the fate of the day. Other officers have great merit in performing their parts well; but he directed the whole with the skill of a Master workman. He did not hug himself at a distance and leave an Arnold to win laurels for him; but by his own presence, he brought order out of confusion, animated his troops and led them to success.
A great number of our officers distinguished themselves this day. General Wayne was always foremost in danger. Col Stewart & Lt Col Ramsay were with him among the first to oppose the enemy. Lt Col Olney at the Head of Varnum’s Brigade made the next stand. I was with him, got my horse wounded and myself much hurt by a fall in consequence. Col Livingston behaved very handsomely. Our friend Barber was remarkably active; towards the close of the day, he received a ball through his side—which the doctors think will not be fatal. Col: Silly, & Lt Col: Parker were particularly useful on the left—Col Craig, with General Wayne, on the right. The Artillery acquitted themselves most charmingly. I was spectator to Lt Col: Oswalds behaviour, who kept up a gallant fire from some pieces commanded by him, uncovered and unsupported. In short one can hardly name particulars without doing injustice to the rest. The behaviour of the officers and men in general was such as could not easily be surpassed. Our troops, after the first impulse from mismanagement, behaved with more spirit & moved with greater order than the British troops. You know my way of thinking about our army, and that I am not apt to flatter it. I assure you I never was pleased with them before this day.
What part our family acted let others say. I hope you will not suspec[t] me of vanity when I tell you that one of them Fitsgerald, had a slight contusion with a Musket ball, another, Laurens, had a slight contusion also—and his horse killed—a third, Hamilton, had his horse wounded in the first part of the action with a musket ball. If the rest escaped, it is only to be ascribed to better fortune, not more prudence in keeping out of the way. That Congress is not troubled with any messenger-aids to give swords and other pretty toys to, let them ascribe to the good sense of the Commander in Chief, and to a certain turn of thinking in those about him which put them above such shifts.
What think you now of General Lee? You will be ready to join me in condemning him: And yet, I fear a Court Martial will not do it. A certain preconceived and preposterous opinion of his being a very great man will operate much in his favour. Some people are very industrious in making interest for him. Whatever a court Martial may decide, I shall continue to believe and say—his conduct was monstrous and unpardonable.
I am Dr Sir   Yrs. Affecty
Alex Hamilton
BrunswickJuly 5th. 78

One wing of the army marched this morning towards the North River, another goes tomorrow. The enemy by our last accounts were embarking their baggage. They lie three miles below Middletown. French importunity cannot be resisted. I have given two frenchmen letters to you. I am very serious about Mr. Toussard, and as far as a Majority in some Corps Armands, Pulaskis or such like, would wish you to interest yourself for him. The Marquis De Vienne, I am so far in earnest concerning, that if his pretensions are moderate and he can be gratified I should be glad of it, but I fear they will be pretty high.
